917 So.2d 261 (2005)
SITE2SHOP.COM, Appellant,
v.
MTM TRADING (PTY) LIMITED, Appellee.
No. 4D05-926.
District Court of Appeal of Florida, Fourth District.
December 14, 2005.
Rehearing Denied January 24, 2006.
Dennis W. Newman and Michael L. Metzner of Patricia Klein, P.A., Boca Raton, for appellant.
Peter J. Yanowitch of Yanowitch Law, P.A., Miami, for appellee.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
GUNTHER, GROSS and HAZOURI, JJ., concur.